 

EXHIBIT (10)(152)(ii)

 

 

State of Delaware

Secretary of State

Division of Corporations

Delivered 12:00 PM 12/01/2014

FILED 12:00 PM 12/01/2014

SRV 141478010 – 5648964 FILE

 

STATE of DELAWARE

CERTIFICATE of INCORPORATION

A STOCK CORPORATION

 

·First: The name of this Corporation is Attitude Beer Holding Co.

 

·Second: Its registered office in the State of Delaware is to be located at 1209
Orange Street, in the City of Wilmington County of New Castle Zip Code 19801.
The registered agent in charge thereof is The Corporation Trust Company.

 

·Third: The purpose of the corporation is to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of Delaware.

 

·Fourth: The amount of the total stock of this corporation is authorized to
issue is 50,000,000 shares (number of authorized shares) with a par value of
0.0000100000 per share.

 

·Fifth: The name and mailing address of the incorporator are as follows:

 

  Name Roy G. Warren

 

  Mailing Address 712 U.S. Highway 1 #200     North Palm Beach F1 Zip Code 33408

 

·I, The Undersigned, for the purpose of forming a corporation under the laws of
the State of Delaware, do make, file and record this Certificate, and do certify
that the facts herein stated are true, and I have accordingly hereunto set my
hand this 24 day of November, A.D. 2014.

 

  BY: /s/ Roy G. Warren     (Incorporator)         NAME: Roy G. Warren     (type
or print)

 

 

